Title: From George Washington to William Augustine Washington, 29 October 1799
From: Washington, George
To: Washington, William Augustine



My dear Sir,
Mount Vernon Octr 29th 1799

Your letter of the 8th instant has been duly received, and this letter will be handed to you by Mr Lawe Lewis, to whom I have rented my Mill & Distillery, and who comes into your parts to see if he can procure (on reasonable terms) grain with which to keep them employed. Your advice and aid in enabling him to obtain these would be serviceable to him, & obliging to me. Mr Lewis is a cautious man, and I persuade myself will scrupulously fulfill any Contracts he may enter into. You will be perfectly safe, I conceive, in declaring this.
Two hundred gallons of Whiskey will be ready this day for your call, and the sooner it is taken the better, as the demand for this article (in these parts) is brisk. The Rye may be sent when it suits your convenience—letting me know, in the meantime, the quantity I may rely on, that my purchase of this grain may be regulated thereby.
Mrs Washington has got tolerably well again, and unites with me in every good wish for you and yours. With very great esteem and friendship I remain Your Affectionate Uncle

Go: Washington

